EXHIBIT 32.1 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Exotacar, Inc. (the "Company") for the three months ended March 31, 2008, as filed with the Securities and Exchange Commission (the "Report"), I, Rene Ronald Soullier, President, Director and Secretary of the Company, certify that: * the Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and * the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Rene Ronald Soullier Rene Ronald Soullier President, Secretary and Director Date: May 20, 2008 This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
